Citation Nr: 0500617	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  95-32 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease, evaluated as 10 percent 
disabling from February 23, 1994 to July 30, 1996; as 20 
percent disabling from July 31, 1996 to March 26, 2003, and 
as 40 percent disabling from March 27, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which increased the evaluation for 
lumbar strain from noncompensable to 10 percent, effective 
February 23, 1994.  In August 1999, the RO increased the 
evaluation to 20 percent, effective July 31, 1996.  In April 
2004, the evaluation was increased to 40 percent, effective 
March 23, 2003.

In a decision dated in September 2000, the Board determined 
that the veteran had not submitted a timely substantive 
appeal with regard to the initial evaluation assigned for 
lumbar strain in a June 1995 rating decision.

The current appeal was remanded by the Board in September 
2000; the Board undertook additional development in December 
2002, and remanded the claim in February 2004, for completion 
of that development, and for due process reasons.

The RO received a notice of disagreement with the September 
1996 rating decision in October 1996.  The statement of the 
case was issued in August 1999.  No communication was 
received from the veteran or his representative until January 
2000.  Ordinarily, a substantive appeal must be filed within 
60 days of the issuance of a statement of the case, or within 
the remainder of the one year period from issuance of the 
decision being appealed.  38 U.S.C.A. § 7105(c)(3) (West 
2002); 38 C.F.R. § 20.303 (2004).  

The Board can, however, waive the timely filing of a 
substantive appeal.  Roy v. Brown, 5 Vet. App. 554 (1993); 
Rowell v. Principi, 4 Vet. App. 9 (1993).  The Board may 
waive the timely filing of a substantive appeal, even if the 
veteran has not submitted a request for extension of the time 
period in which to file the substantive appeal.  Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996).  

The Board effectively waives the timely filing of a 
substantive appeal when it takes actions that lead the 
veteran to believe that an appeal had been perfected.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996).  Unless the RO 
closes the appeal pursuant to 38 U.S.C.A. § 7105(d)(3) and 38 
C.F.R. § 19.32 (2003), for failure to file a timely 
substantive appeal, the Board is not automatically deprived 
of jurisdiction. Gonzales-Morales v. Principi, 16 Vet. App. 
556 (2003) (per curiam).  

In its September 2000 and January 2003 decisions and remand, 
the Board accepted the appeal for an increased rating for 
lumbar strain.  The Board undertook evidentiary development 
of the claim in December 2002, and remanded the claim in 
February 2004, after regulations authorizing Board 
development were invalidated.  In accordance with the Court's 
holdings in Archbold, and Beyrle, the Board waives the filing 
of a timely substantive appeal in this case, because the 
Board took actions, which lead the veteran to believe that he 
had timely perfected his appeal.

In a statement received at the Board in November 2004, the 
veteran reported that he had submitted VA form 21-8940, claim 
for increased compensation based on unemployability, to the 
RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

VA is required to provide notice to claimants of the evidence 
needed to substantiate their claims, of what evidence the 
claimant is responsible for obtaining, and of what evidence 
VA will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  In implementing this statute, VA has undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court has held 
that these notice provisions are not satisfied unless the 
Board can point to specific documents in the claims folder.  
Quartuccio v. Principi, 16 Vet App 183 (2002).  The veteran 
has not been provided with this notice.

In his November 2004, the veteran contended that his back 
disability had worsened since the last VA examination, which 
took place in March 2003.  The veteran is entitled to a new 
VA examination where there is evidence, including his 
statements, that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should notify the 
veteran of the evidence necessary to 
substantiate his claim of entitlement to 
an increased evaluation for lumbosacral 
strain with degenerative disc disease.  
The AMC or RO should inform the veteran 
of evidence and records VA will make 
efforts to obtain, and evidence and 
information he must provide.  He should 
also be advised to submit relevant 
evidence in his possession that is not of 
record.

2.  The AMC or RO should associate 
originals or copies of the contents of 
any temporary file created in conjunction 
with the veteran's claim for a total 
rating based in individual 
unemployability.

3.  The veteran should be afforded 
orthopedic and neurologic examinations to 
evaluate the severity of his low back 
disability.  The examiner(s) must review 
the claims folder

The orthopedic examiner should:  

Report the veteran's ranges of 
thoracolumbar spine motion in degrees.  
The examiner should determine whether the 
back disability is manifested by weakened 
movement, excess fatigability, or 
incoordination. Such inquiry should not 
be limited to muscles or nerves. These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

In addition, the examiner(s) should 
report the existence of any symptoms of 
intervertebral disc disease and express 
an opinion as to whether such disability 
is mild, moderate, severe, or pronounced. 
The examiner should also report whether 
intervertebral disc disease has required 
periods of doctor prescribed bed rest in 
the last 12 months, and, if so, the 
frequency and duration of such periods 
should be estimated. 

The orthopedic and neurologic examiner(s) 
should also note the presence or absence 
of muscle spasm in the lumbar spine.

The neurologic examiner should report any 
neurologic disability associated with 
degenerative disc disease. The examiner 
should note any nerves affected by 
paralysis, partial paralysis, neuralgia 
or neuritis; and express an opinion as to 
the severity of such symptoms in terms of 
being slight, moderate, moderately 
severe, or severe.  

4.  The AMC or RO should then re-
adjudicate the claim, and if it is not 
fully granted, issue a supplemental 
statement of the case.  The case should 
then be returned to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


